DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 100, 103, 110-111, 115-116, 119, and 130-135 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Aug. 2022 has been entered.
 
Status of Claims
	Claims 1-99, 101-102, 104-109, 112-114, 117-118, and 102-129 are cancelled.  Claims 100, 103, and 119 are amended.  Claims 130-135 are new.

Response to Amendment
	The amendments filed on 17 Aug. 2022 have been entered.


The declaration under 37 CFR 1.132 filed 17 Aug. 2022 is insufficient to overcome the rejection of claims as set forth in the last Office action because of the reasons set forth below.

	Dr. Dornan declares that the amounts of sodium ascorbate and ascorbic acid in the reaction buffer and saline added after the reaction completion as specified in paragraph 5 are not specifically described in Vyas.  We adopted 0.15 M ascorbate buffer amount in our procedure based on the Iori document.  The results in table 1 contrast with the extended stability of [177Lu]-PSMA-I&T as disclose in US 2022/0008564 A1 where >95% radiochemical purity ofve 6 d at rt is disclosed.  The assessed radiochemical purities of each product samples 1-9 at each time point is reported in table 5.  A concentration of sodium ascorbate , formulations with higher amounts of gentisic acid resulted in improved stability.  The largest change in radiochemical purity over the course of six days was observed in the three sample containing the lowest amount of gentisic acid (3, 6, and 9).  HPLC chromatograms indicated that the improved radiochemical purity of the product sample with varying amounts of gentisic acid was at least partially due to the suppression of an impurity which may result from the loss of iodine from the 3-iodotyrosine moiety.  The impurity was observed to be formed in greater amounts in the product samples containing the lowest amount of gentisic acid (3, 6, and 9).

Dr. Dornan’s declaration filed 17 Aug. 2022 have been fully considered but they are not persuasive. As an initial matter, the Dr. Dornan declaration does not make the pending claims allowable because the pending claims do not comply with 35 USC 112 for the reasons set forth below.

Unexpected results require a comparison with the closest prior art and the closest prior art is Sorensen who discloses an aqueous pharmaceutical composition suitable for human use comprising 177Lu-PSMA-I&T and one or more ascorbate compounds wherein the pharmaceutical composition has a volumetric radioactivity of 50 MBq/mL – 780 MBq/mL and maintains a radiochemical purity of the pharmaceutical composition of at least 95% after 5 d at 37oC.  Sorensen does not specify the concentration of the one or more ascorbate compounds in pharmaceutical composition.  Sorensen does not mention the Iori document.  The Dr. Dornan declaration merely asserts the impurity may be a compound with a de-iodo form of EuK-Sub-kf-iodo-y-DOTA, i.e., an impurity that results from loss of iodine from the 3-iodotyrosine moiety of Euk-Sub-kf-iodo-y-DOTAGA.  Expected beneficial results are evidence of obviousness.  Sorensen teaches that [177Lu]PSMA-I&T requires a radioprotectant, ascorbic acid, to maintain stability of more than 95% for a period of 7 d at room temperature and at 37oC.  de Palo teaches that the at addition of a second radioprotectant to 177Lu containing compositions strengthens the protective power of the stabilizers for following drug storage period. de Palo teaches only two radioprotectants, ascorbic acid and gentisic acid, and de Palo teaches gentisic acid as a suitable second radioprotectant.  A person of ordinary skill in the art would have expected that the addition of gentisic acid as a second radioprotectant to Sorensen’s [177Lu]PSMA-I&T pharmaceutical composition would enhance the shelf-life of the composition and suppress the formation impurities formed by radiolysis.


Response to Arguments
	In view of Applicants amendments, the rejection of claims 100, 101, and 127 under 35 USC 112(a) as failing to comply with the written description requirement is withdrawn.
	In view of Applicants amendments, the rejection of claims 100 and 101 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claims 100-103 and 106-107 under 35 USC 102(a)(1) as being anticipated by Sorensen et al. (J. Label Compd Radiopharm.; published 6 May 2020) is withdrawn.
	In view of Applicants amendments, the rejection of claims 100-129 under 35 USC 103 as being unpatentable over Sorensen et al. (J. Label. Compd Radiopharm.; published 6 May 2020), in view of de Palo et al. (US 2020/0030467 A1; published 30 Jan. 2020) is withdrawn.
	In view of Applicants amendments, the rejection of claims 100-129 under 35 USC 103 as being unpatentable over Vyas et al. (ANZSNM; published 2019), in view of de Palo et al. (US 2020/0030467 A1; published 30 Jan. 2020) is withdrawn.

New Grounds of Rejection
Claim Objections
Claims 100-110, and 115-116 are objected to because of the following informalities: 

In claim 100, “maintains a radiochemical purity of the pharmaceutical composition is at least 95% after 5 days” should be “maintains a radiochemical purity of the pharmaceutical composition of at least 95% after 5 days”; and  
In claims 110-111, and 115-116, “of the pharmaceutical composition” should be “in the pharmaceutical composition”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 100, 103, 110-111, 115-116, 119, and 130-135 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Regarding claim 100, the specification as originally filed does not support the limitation of “maintains a radiochemical purity of the pharmaceutical composition is at least 95% after 5 d at 30oC as determined by radioHPLC” together with the following range limitations: (i) one or more ascorbate compounds in an amount of from 30 mg/mL to 120 mg/mL, (ii) one or more gentisate compounds in an amount of from 5 mg/mL to 100 mg/mL; and (iii) the pharmaceutical composition has a volumetric radioactivity of 250 to 1200 MBq/mL.
Regarding claim 110, the specification as originally filed does not support the above limitation together with the range limitation of ascorbate compounds in an amount of from 40 mg/mL to 90 mg/mL.  Regarding claim 111, the specification as originally filed does not support the above limitation together with the range limitation of ascorbate compounds are present in an amount from 55 mg/mL to 75 mg/mL.  Regarding claim 115, the specification as originally filed does not support the above limitation together with the range limitation of gentisate compounds are present in an amount of from 10 mg/mL to 50 mg/mL.  Regarding claim 116, the specification as originally filed does not support the above limitation together with the range limitation of gentisate compounds are present in an amount of from 16 mg/mL to 36 mg/mL.  Regarding claim 119, the specification as originally filed does not support the above limitation together with the range limitation of gentisate compounds in an amount of 15 mg/mL or greater and ascorbate compounds in an amount of 50 mg/mL or greater.  
Regarding claim 134, the specification as originally filed does not support the limitation of “maintains a radiochemical purity of the pharmaceutical composition is at least 95% after 5 d at 30oC as determined by radioHPLC” together with the following range limitations: (i) one or more ascorbate compounds at a concentration greater than 50 mg/mL, (ii) one or more gentisate compounds at a concentration greater than 15 mg/mL; (iii) the single dosage has a volume of 10-14 mL, and (iv) the pharmaceutical composition has a volumetric radioactivity of 250 to 1200 MBq/mL.
Regarding claim 135, the specification as originally filed does not support the limitation of “the single dosage pharmaceutical composition maintain radiochemical purity of 95% or greater after 5 d at 30oC” together with the range limitation of (i) formed under incorporation reaction conditions including one or more ascorbate compounds at a concentration of 55 mg/mL or greater, (ii) a concentration of at least 15 mg/mL of one or more gentisate compounds, (iii) at least 50 mg/mL of one or more ascorbate compounds, (iv) a final volumetric radioactivity of 250 to 1200 MBq/mL, and (v) at least 6.8 GBq±10% 177Lu-PMSA I&T.

The specification at [0228] and table 2 only supports that after 6 the radiochemical purity for condition 4 is 97.6 at room temperature and condition 5 is 96.9% at room temperature.  The preparation of 177Lu-PSMA-I&T following the conditions described in condition 4 and condition 5 demonstrates for the first time a product that is >99% pure post incorporation reaction and maintains >95% radiochemical purity over 6 days at room temperature.  At table 2, condition 4 contains 25 mg/mL gentisic acid and 58 mg/mL ascorbic acid in the formulation composition with the R-isomer.  Condition 5 contains 26 mg/mL gentisic acid and 66 mg/mL ascorbate in the formulation composition with the R-isomer.  The RAC for condition 4 was 0.79.  Applicants should point to a section of the original specification that contains the above radiochemical purity limitation together with the above range limitations.  Pages 17-18, 36 and the original claims do not contain support for the above radiochemical purity limitation together with the above range limitations.  Original claim 1, an original embodiment, merely required a composition comprising [177Lu]PSMA-I&T and one or more ascorbate compounds. However, the first Dr. Dornan declaration has established that ascorbate alone is insufficient to meet the radiochemical purity limitation.  Pages 17-18, and 36 merely teaches preferred embodiments where the composition is maintained at 30oC or less and such purity levels are exhibited for 3, 4, or 5 d or more following preparation.  Pages 17-18, and 36 do not teach or suggest which embodiments enable the above radiochemical purity limitation or how to obtain the above radiochemical purity limitation or that the above range limitations enable the above radiochemical purity limitation.  In the response filed on 17 Aug. 2022, Applicants merely assert the claims presented fully satisfy the requirements of 35 USC 112 but no sections of the specification are given to provide support for the above radiochemical purity limitation together with the above range limitations.  For example, the above discussed Dr. Dornan declaration, which is not the original specification, has established that the use of gentisic acid at 13 mg/mL in combination with sodium ascorbate at 66 mg/mL results in a radiochemical purity of about 94% at day 6 (table 5; less than 95%) when the composition is stored at room temperature.  Claim 100 allows for one or more gentisate compound in an amount of 5 mg/mL and requires 5 d at 30oC.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 119 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 119 is dependent to claim 119 and requires that one or more gentisate compounds in an amount of 15 mg/mL or greater and the one or more ascorbate compounds are present in an amount of 50 mg/mL or greater.  However, claim 100 requires that the one or more ascorbate compounds in an amount of from 30 mg/mL to 120 mg/mL and the one or more gentisate compounds are in an amount of from 5 mg/mL to 100 mg/mL.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 100, 103, 110-111, 115-116, 119, and 130-135 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (J. Label. Compd Radiopharm.; published 2020), in view of de Palo et al. (US 2020/0030467 A1; published 30 Jan. 2020).

	Sorensen et al. teach automated synthesis of 68Ga/177Lu-PSMA on the trasis miniallinone (see title).  Sorensen et al. teach the synthesis of [177Lu]PSMA-I&T.  Vial 1 contained 177LuCl3 (1-15.6 GBq with specific activity of 0.21-3.30 GBq/µg) dilute with 1 mL ultrapure water.  Vial 2 contained precursor (1 µg/mCi of 177LuCl) dissolved in 2 mL of aqueous ascorbic acid at pH 4.5.  The reaction mixture was subsequently diluted with isotonic saline and eluted through a sterilizing filter into a prefilled product vial containing 10 mL of isotonic saline to afford a 21-mL solution of 4 in quantitative radiochemical yield (single dosage pharmaceutical composition of 177Lu-PSMA I&T; see pg. 4).  Radioactivity concentrations for 1-15.6 GBq of [177Lu]PSMA-I&T in 21 mL solution are 50 MBq/mL – 780 MBq/mL.  10 to 14 mL of the composition containing 15.6 GBq of [177Lu]PSMA-I&T in 21 mL solution (quantitative yield) gives about 7.5 to 10.4 GBq of [177Lu]PSMA-I&T.  The 177Lu-PSMA-I&T has > 98% lutetium-177 incorporation as determined by radio-iTLC and is free of a gentisic acid adduct impurity since there was quantitation radiochemical yield and because gentisic acid was not present in the incorporation reaction.  Sorensen et al. teach that the stability study of [177Lu]PSMA-I&T was performed in the product formulation (aqueous ascorbic acid/isotonic saline) at room temperature (20oC) and in human serum at 37oC following literature procedure.  The stability was assessed based on radio-TLC and pH and over 7 d, a stable pH of 4.5 and a radiochemical purity of more than 95% was observed (maintains a radiochemical purity of the pharmaceutical composition of at least 95% after 5 d at 30 oC; see pg. 9). 
	Sorensen et al. do not teach a composition comprising ascorbate compounds in amount ranging from 30 mg/mL to 120 mg/mL, 40 mg/mL to 90 mg/mL, or 55 mg/ mL to 75 mg/mL and gentisate compounds in an amount of from 5 mg/mL to 100 mg/mL, 10 mg/mL to 50 mg/mL, or 16 mg/mL.  Sorensen et al. do not disclose that the composition is contained in a single dose vial at volume of 10 to 14 mL.  Sorensen et al. do not disclose a single dose pharmaceutical composition wherein one or more ascorbate compounds are at a concentration of > 50 mg/mL; and one or more gentisate compounds are at a concentration of 15 mg/mL wherein the single dosage pharmaceutical composition has a volume of 10 to 14 mL.  Sorensen et al. do not teach that the 177Lu-PSMA-I&T is formed under incorporation reaction conditions including one or more ascorbate compounds at a concentration of at least 55 mg/mL and wherein the composition has a concentration of at least 15 mg/mL of one or more gentisate compounds and at least 50 mg/mL of one or more ascorbate compounds. Sorensen does not teach a multidose composition in an amount suitable for at least 10 doses of at least 6.8 GBq±10% 177Lu-PSMA I&T per dose.  Sorensen does not teach including DTPA in a concentration of from 0.01 to 0.5 mg/mL.
	De Palo et al. teach stable, concentrated radionuclide complex solutions (see title).  De Palo et al. teach a volumetric radioactivity of at least 250 MBq/mL (see [0020], [0024], [0061], [0064]).  De Palo et al. teach that the use of two stabilizers has been found to be particularly suitable in stabilizing sensitive radiopharmaceutical solutions.  By this sequential application of two stabilizers it is ensured that during complexation only a relatively small amount of stabilizer is present and after complexation a large amount of a stabilizer combination is present (see [0040]).  The first and second stabilizer is selected from gentisic acid and ascorbic acid (see [0073]-[0074]).  De Palo et al. teach a composition wherein the stabilizer(s) are present in the range of 15 to 50 mg/mL (see [00197], claims 9 and 12).  De Palo et al. teach batch sizes of 148 GBq.  Enough dose units for the treatment of 10 to 20 patients (see [0045], [0236]).  De Palo et al. teach that the high concentration allows within a short time frame.  In the case of 177Lu-DOTA-TATE, the high dose of 7.4 GBq can be provided in a small volume of 20.5 to 25 mL which allows the IV infusion to be complete within 20 to 30 min (see [0037]).  De Palo et al. teach that the use of suitable stabilizer(s), according to the present invention as described, herein ensures high stability at least 95%, 96%, 97%, 98%, 99%, or 100% chemical stability with respect to the chemical purity for the receptor binding molecule after 72 h (3 d) at 25oC, even if this molecule is a sensitive peptide molecule (see [0038]).  For 177Lu-DOTA-TATE at least 95% radiochemical purity was found after 72 h at 25oC (see [0039], [0386]).  De Palo et al. teach that a shelf0life of at least 3 d is required to allow a radiopharmaceutical drug product to be manufactured from a centralized pharmaceutical production site and to commercialize it as a ready to used drug product (see [0044]). De Palo et al. teach dispensing the filtered solution into dose unit containers in a volume required to deliver the radioactive dose from 5.0 to 10 MBq, preferable said volume is from 10 to 50 mL (see [0120]).  de Palo et al. teach a pharmaceutical aqueous solution further comprising a sequestering agent, preferably said sequestering agent is DTPA or a salt thereof, preferably in an amount to result in concentration of from 0.01 to 0.1 mg/mL.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Sorensen et al. (single dosage aqueous pharmaceutical composition suitable for use in human patients comprising (a) a complex of 177Lu-PSMA-I&T having > 98% 177Lu incorporation and which is free of gentisate impurity; and (b) one or more ascorbate compounds, wherein the pharmaceutical composition has volumetric radioactivity of 50 MBq/mL – 780 MBq/mL and maintains radiochemical purity of the pharmaceutical composition of at least 95% after 5 d at 30oC as determined by radio-HPLC) by incorporating one or more ascorbate compounds in an amount from 30 mg/mL to 120 mg/mL and one or more gentisate compounds in an amount from 5 mg/mL to 100 mg/mL as taught by de Palo et al. because it would have been expected to a high stability formulation at high radioactivity for following drug storage time period and ensuring optimal shelf-life.  The concentration of the one or more ascorbate compounds and the one or more gentisate compounds in the pharmaceutical compositions is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in would have arrived at one or more ascorbate compounds in an amount from 30 mg/mL to 120 mg/mL and one or more gentisate compounds in an amount from 5 mg/mL to 100 mg/mL or one or more ascorbate compounds at a concentration > 50 mg/mL and one or more gentisate compounds at a concentration >15 mg/mL through routine experimentation because in order to arrive at the optimal shelf-life of the radiopharmaceutical composition while maintaining optimal radiochemical purity during storage.  The volume of the pharmaceutical formulation is a result effective variable that a person of ordinary skill in the art would have optimized at the time of invention.  A person of ordinary skill in the art would have arrived at pharmaceutical composition that has a volume of 10 to 14 mL in order advantageously enable rapid infusion of the pharmaceutical composition.  The concentration of the one or more ascorbate compounds included in the incorporation reaction is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at a concentration of > 55 mg/mL in order to achieve optimal radiostability at high radioactivity concentration.  Claim 135 is a product by process claim.  Product by process claims are not limited to the manipulations of the recited steps, one the structure implied by the steps.  The pharmaceutical composition made obvious by Sorensen et al. and de Palo et al. is the same as the pharmaceutical composition of claim 135 because the pharmaceutical composition made obvious by Sorensen et al. and de Palo et al. is a single dosage composition of 177Lu-PSMA I&T having a concentration of at least 15 mg/mL of one or more gentisate compounds and at least 50 mg/mL of one or more of ascorbate compounds and a final volumetric radioactivity of 250 to 1200 MBq/mL providing at least 6.8 GBq ±10% 177Lu-PSMAI&T wherein the pharmaceutical composition maintains a radiochemical purity of 95% or greater after 5 d at 30oC.  A person of ordinary skill in the art would have been motivated to modify the pharmaceutical composition of Sorensen et al. by forming a multidose composition in an amount suitable for at least 10 doses of at least 6.8 GBq ±10% 177Lu-PSMAI&T per dose as taught by de Palo et al. because it would have been expected to advantageously enable centralized pharmaceutical production at highest quality standards and at industrial scale.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition of Sorensen et al. by further including DTPA at a concentration of 0.01 to 0.1 mg/mL as taught by de Palo et al. because it would have been expected to advantageously enable a sequestering agent to remove uncomplexed Lu.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 100, 103, 110-111, 115-116, 119, and 130-135 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 93-104 of copending Application No. 17/374,984, in view of de Palo et al. (US 2020/0030467 A1; published 30 Jan. 2020). 

Claims 93-104 of copending Application No. 17/374,984 claim an aqueous single dosage pharmaceutical composition suitable for delivery of 6.8 GBq ±10% 177Lu-PSMA I&T to a patient, comprising (a) a complex of 177Lu-PSMA I&T having greater than 99% 177Lu incorporation as determined by radio-iTLC and which is free of gentisate adduct impurity; one or more ascorbate compounds at a concentration of at least 50 mg/mL, and one or more gentisate compounds at least 15 mg/mL; wherein the pharmaceutical composition have a volumetric radioactivity of 250 to 1200 MBq/mL and maintains a radiochemical purity of 95% or greater as determined by radio-HPLC after 3 d at 30oC so as to maintain a dose of at least 6.8 GBq ±10% 177Lu-PSMA I&T at day 3.  The composition is contained in a single dose vial or syringe at volume of 10 to 14 mL and may further include DTPA at a concentration of from 0.01 to 0.5 mg/mL.  Claims 93-104 of copending Application No. 17/374,984 claim a composition where the complex is admixed with the ascorbate and gentisate compounds of (b) and (c) after being formed and cooled, and the resulting pharmaceutical composition is free of gentisate adduct impurity.
Claims 93-104 of copending Application No. 17/374,984 do not claim a multidose composition in an amount suitable for at least 10 dose of at least 6.8 GBq ±10% 177Lu-PSMAI&T per dose.
de Palo et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of claims 93-104 of copending Application No. 17/374,984 by forming a multidose composition in an amount suitable for at least 10 dose of at least 6.8 GBq ±10% 177Lu-PSMAI&T per dose as taught by de Palo et al. because it would have been expected to advantageously enable centralized pharmaceutical production at highest quality standards and at industrial scale.

This is a provisional nonstatutory double patenting rejection.

Applicants Arguments
	Applicants assert that the claimed subject matter recite the inclusion of gentisate compounds in the final drug formulation which can prevent or inhibit the degradation of 177Lu-PSMA I&T.  None of the cited prior art reports or suggest the inclusion of one or more gentisate compound in the final formulation of PSMA I&T.  Applicants assert unpredictable stabilizer combinations. In the context of utilizing ascorbates and gentisates in radiopharmaceutical preparation and formulation, the lack of predictability is evident.  The combination of gentisic acid and ascorbic acid at the claimed high concentrations can serve a purpose in the context of 177Lu-PSMA I&T that is surprising and clearly not recognized in the art. Gentisate compounds can prevent the degradation of PSMA I&T
	Sorensen fails to anticipate Applicants claimed subject matter.  Sorensen does not suggest to generate a formulation have at least 30 mg/mL of one or more ascorbate compounds and at least 5 mg/mL of one or more gentisate compounds.  In light of the unpredictability in stabilizer combinations, there would have been no reasonable basis to have made the stabilizer combination.  Applicant demonstrated enhanced stability with gentisate compound addition to formulated 177Lu-PSMA I&T.  Applicants found that the addition of one or more gentisate compound can enhance shelf-life of the 177Lu-PSMA I&T.  
	de Palo does not remedy the acknowledged omissions of any teaching of the use of gentisate compounds in the final formulation of a 177Lu-PSMA I&T formulation. de Palo is specifically directed to a distinct therapeutic agent. de Palo actually teaches against Applicants claimed subject matter.  de Palo reports the use of gentisic acid during a radiolabeling complex formation step.

Applicant's arguments filed 17 Aug. 2022 have been fully considered but they are not persuasive. Applicants arguments regarding Vyas are moot because Vyas is not being applied in any of the above rejections.  The Dr. Dornan declaration is effective for the reasons discussed above.  Sorensen discloses a single dosage aqueous pharmaceutical composition suitable for use in human patients comprising (a) a complex of 177Lu-PSMA-I&T having > 98% 177Lu incorporation and which is free of gentisate impurity; and (b) one or more ascorbate compounds, wherein the pharmaceutical composition has volumetric radioactivity of 50 MBq/mL – 780 MBq/mL and maintains radiochemical purity of the pharmaceutical composition of at least 95% after 7 d at 30oC as determined by radio-HPLC.  Sorensen teaches and suggests that pharmaceutical compositions comprising 177Lu-PSMA-I&T require a radioprotectant to maintain shelf-life because Sorensen teaches that the 177Lu-PSMA-I&T pharmaceutical composition therein required ascorbic acid to maintain > 95% stability at room temperature and at 37oC over a period of 7 d.  Sorensen is used in combination with de Palo who teaches the advantageous addition of gentisic acid as a second radioprotectant to enhance the shelf-life of 177Lu containing compositions.  Consequently, the cited prior art does teach or suggest the inclusion of one or gentisic acid compounds to prevent or inhibit the degradation of 177Lu-PSMA I&T.  A recognized advantage is the strongest reason to combine.  An implicit motivation to combine exists when the combination of references results in a product or process that is more desirable.  A person of ordinary skill in the art would have been motivated to modify Sorensen’s 177Lu-PSMA-I&T pharmaceutical composition by adding gentisic acid as an advantageous second radioprotectant in order to advantageously enhance the shelf-life of the composition and suppress the formation impurities formed by radiolysis.  Sorensen teaches the addition of ascorbic acid to complexation reaction for 177Lu and PSMA-I&T.  A person of ordinary skill in the art would not substitute the ascorbic acid in Sorensen’s complexation reaction, which is quantitative, with gentisic acid based on example 2 in de Palo, which discloses DOTA-Tyr3-octreotate.  Consequently, de Palo does not teach away from the claimed invention.  Obviousness only requires a reasonable expectation of success and not absolute predictability.  de Palo specifically teaches the ascorbate and gentisate combination for use with 177Lu containing composition.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618